BRIGHT, Circuit Judge,
concurring and dissenting.
I concur in the court’s affirmance of the district court’s award of Jaquette’s attorneys fees. I would not, however, remand the case to the district court. This case has already consumed an inordinate amount of judicial, as well as lawyers’, time and effort. Simply stated, it is time to lay this case to rest.
The record in this case does not reflect favorably on the counsel for the litigants. As the majority notes, pretrial skirmishing spanned nearly three years. Finally, shortly before trial, the parties reached a settlement, under which Jaquette received $1,500, the expunction of her employment record, and the designation as a “prevailing party” for purposes of assessing attorneys’ fees. Jaquette’s attorneys requested fees and costs totalling $96,422.49, and the district court awarded her $22,752.14. At oral argument, counsel for Black Hawk County estimated lawyers retained by the individual defendants ultimately, cost the county approximately $35,000. This figure did not include the considerable time and effort the Black Hawk County Attorney’s office spent on the case.
After reviewing the record, it is evident that this case did not require such enormous expenditures of time and money. I do not denégrate in any way the importance of the relief Jaquette obtained. However, it is unconscionable that this case dragged on for nearly three years before the parties reached an agreement which, according to Jaquette, would have been acceptable at the very beginning of the litigation. The responsibility for this extensive legal imbroglio may well rest on some or all counsel. In any event, the cost of litigation seems to have been astronomic in comparison to the monetary financial wrong done to Jaquette.
Although I share the majority’s outrage regarding the inexcusable amounts of time and money expended on this case, I dissent from that portion of the majority’s opinion remanding the case to the district court. After what is now nearly four years of the litigants exchanging charges and counter-charges, I can see no possible benefit of further prolonging this case. Unfortunately, nothing this court does can alter the fact that the real losers in this case are the taxpayers who have had to pay the ultimate cost of this litigation. This case emphasizes to judges and attorneys alike the need to find ways to stem the inordinately high cost of litigation in cases like Jaquette’s.